DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Claims
Claims 1 and 8 amended in the amendment fled 1/31/2021.  Claims 6 and 13 canceled by Applicant in the amendment filed 1/31/2022.  Claims 1, 3-4, 7-8, 10, 12, 14 and 16-18 are pending.
Claims 1, 4, 8, and 18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Sung et al (US 2015/0165422) and in further view of Kato et al (US 2014/0072493).
Claims 1, 3-4, 7-8, 10, 14 and 16-18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Sung and Kato and in further view of Koranne et al (US 2010/0267552).
Claim 12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Sung, Kato and Koranne, as applied to Claim 8, and in further view of Polli et al (US US-20120122670).

Response to Arguments
Applicant's arguments filed 1/31/2022 have been fully considered but they are not persuasive. 
	Applicant argues at the bottom of Page 10 that “Kato does not disclose inclusion of silica in an amount of between 10 and 40 wt% as now claimed in the amended claims”.  Applicant further argues that Kato discloses in [0050] that zirconium oxide is the preferred metal oxide and it is the only metal oxide which is present at a level above 10 wt% and that Kato suggests that SiO2 exceeding 10 wt% is not economical.  This argument is unpersuasive since the Office maintains that claim 1 requires that the amount of SiO2 is between 10 and 40% and both Kato reads on support materials containing 10 wt% SiO2 without Zr, Ti, or RE oxides.  
	Second, regarding Kato disclosing the support material containing zirconium oxide and SiO2 in an amount of up to 10% as economical, Applicant is reminded that disclosed examples and preferred embodiments do not constitute a teaching away from a broader disclosure or non-preferred embodiments.  See MPEP 2123.  Here, Sung reads on support materials containing alumina and manganese oxide and containing 10 wt% SiO2 without Zr, Ti, or RE oxides.  Kato also broadly discloses a support material containing oxides of Al and Si without Zr, Ti, or RE even if a preferred embodiment contains Zr.  Kato does not disparage the solution of using SiO2 without Zr, Ti, or Re oxides.  Furthermore, Kato is applied for the suggestion that an amount of SiO2 affects the effect of sulfur poisoning.
	Applicant further argues at Page 12, that a person skilled in the art considering Kato will select TiO2 over SiO2 due to the results reported in Kato.  Applicant is again reminded that disclosed examples and preferred embodiments do not constitute a teaching away from a broader disclosure or non-preferred embodiments.  Kato does not disparage using SiO2.

	Applicant argues at Page 13 that Koranne does not teach for a coating to be used in combination with SiO2 incorporated into the support material.  This argument is unpersuasive because it is obvious to combine equivalents known for the same purpose in order to form a third composition to be used for the same purpose.  Here, Kato discloses that an alumina-based support incorporating SiO2 improves sulfur resistance and Koranne discloses a SiO2 coating improves sulfur resistance.  Even if Koranne discloses only coating an alumina core, it would have been obvious to one of ordinary skill in the art at the time of filing of the invention to combine the two compositions for improving sulfur resistance.  
Further regarding Applicant’s arguments at the bottom of Page 13 that improvements in SiO2 uptake compared to SiO2 incorporated without the coating are huge and unexpected, the argument is unpersuasive since Koranne explicitly suggests that a silica coating greatly improves sulfur uptake compared to a commercial 5.5% silica in alumina (compare Examples 1-9 to Example 4).  Furthermore, the evidence is insufficient to support Applicant’s argument that the improvement is “synergistic” since the incorporation of 5 wt% SiO2 alone already reduces the SOx uptake in an amount that is greater than the difference between Example 1 and Example 4 (compare Comparative Example 1 and Comparative Example 2).  Applicant’s evidence thus does not demonstrate an effect which is greater than the sum of each of the effects taken separately.  See MPEP 716.02(a)(I).  Therefore, the improvement is neither an unexpected result nor synergistic.

	Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 1, 4, 6, 8, and 18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Sung et al (US 2015/0165422) and in further view of Kato et al (US 2014/0072493).
Regarding Claim 1, Sung discloses a manganese-containing diesel oxidation catalyst composite comprising:
(1) a refractory metal oxide support containing Mn in an amount of 0.1 to 20% by weight of the support;
(2) the refractory oxide support comprises an oxide of alumina, silica, zirconia, titania, ceria or a combination thereof (see [0014], [0020], and [0058]).
Sung further discloses example supports comprising 5% silica-alumina containing 1-20 wt% Mn (see Examples and [0111], Table 1).  Sung further discloses refractory metal oxides comprising alumina or silica alumina (see [0020]).  Sung therefore discloses an alumina-based support and manganese oxide comprising SiO2 and no oxides of Zr, Ti, RE or combinations thereof. 
Sung does not explicitly disclose the composition where the silica content is either (i) between 10 and 40 wt% and no oxides of Zr, Ti, RE elements are incorporated into the support material.
First regarding (i) the silica content of 10 to 40 wt% incorporated into the alumina and no oxides of zirconium, titanium, rare-earth (RE) elements or combinations are incorporated, Kato discloses a carrier for exhaust gas purification catalyst that contains an oxide mixture of alumina and one or more metal oxides selected from the group consisting of zirconium oxide, cerium oxide, yttrium oxide, neodymium oxide, silicon oxide, and titanium oxide (see [0020]).  Kato further discloses the catalyst where the mass ratio of Al2O3 and the metal oxide is preferably 99.5:0.5 to 60:40 (see [0024]).  Kato further discloses that the acidity of a carrier increases by adding silica and the affinity of the carrier to SOx is reduced by using a carrier with high acidity (see [0035]).  One of ordinary skill in the art would have a reasonable expectation of success of improving the SOx resistance by adding SiO2 in greater amounts since both Sung and Kato are both alumina-based supports.  It would have been obvious to one of ordinary skill in the art at the time of filing of the invention to prepare the catalyst support as disclosed by Sung and add silica in any amount overlapping with 0.01 to 10 wt% including in an amount of 10% as disclosed by Kato in order to provide a sufficient effect of protecting the catalyst from sulfur component.
Regarding Claim 4, Sung discloses the manganese oxide content of 3 to 10% by weight (see [0058]).
Regarding Claim 8, Sung discloses a method for preparing a composition comprising:
	(1) providing an alumina-based support material;
(2) impregnating the alumina-based support material with a manganese oxide salt solution to form a manganese oxide impregnated support material (see [0060] and [0109]). 
Sung further discloses example supports comprising 5% silica-alumina containing 1-20 wt% Mn (see Examples and [0111], Table 1).  Sung further discloses refractory metal oxides comprising alumina or silica alumina (see [0020]).  
Sung does not explicitly disclose the composition where the silica content is greater than 5 wt% if incorporated into the alumina without oxides of zirconium, titanium, rare-earth (RE) elements or combinations, at least 5 wt% if incorporated with oxides of zirconium, titanium, rare-earth (RE) elements or combinations; or 0.2 wt% if as a coating.
Kato discloses a carrier for exhaust gas purification catalyst that contains an oxide mixture of alumina and one or more metal oxides selected from the group consisting of zirconium oxide, cerium oxide, yttrium oxide, neodymium oxide, silicon oxide, and titanium oxide (see [0020]).  Kato further discloses the carrier where the silica content is in a range from 0.01 to 10 wt% (see [0030]).  Kato further discloses that the acidity of a carrier increases by adding silica and the affinity of the carrier to SOx is reduced by using a carrier with high acidity (see [0035]).  It would have been obvious to one of ordinary skill in the art at the time of filing of the invention to prepare the catalyst support as disclosed by Sung and add silica in any amount overlapping with 0.01 to 10 wt% including in an amount of 5% to 10% as disclosed by Kato in order to provide a sufficient effect of protecting the catalyst from sulfur component.
Regarding Claim 18, Sung disclose manganese oxide derived from soluble Mn salts (i.e. Mn acetate, Mn nitrate, Mn sulfate) (see [0059]).

Claims 1, 3-4, 7-8, 10, 14 and 16-18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Sung and Kato and in further view of Koranne et al (US 2010/0267552).
Regarding Claim 1, Sung discloses a manganese-containing diesel oxidation catalyst composite comprising:
(1) a refractory metal oxide support containing Mn in an amount of 0.1 to 20% by weight of the support;
	(2) the refractory oxide support comprises an oxide of alumina, silica, zirconia, titania, ceria or a combination thereof (see [0014], [0020], and [0058]).
Sung further discloses example supports comprising 5% silica-alumina containing 1-20 wt% Mn (see Examples and [0111], Table 1).  Sung further discloses refractory metal oxides comprising alumina or silica alumina (see [0020]).  Sung therefore discloses an alumina-based support and manganese oxide comprising the limitation (b) at least 5% SiO2 incorporated into the support with no oxides of zirconium, titanium, rare-earth elements or combinations thereof.
Sung does not explicitly disclose the composition further comprising 0.2 to 5 wt% SiO2 as a coating where the silica content incorporated into the support is (a) greater than 5 wt% if incorporated into the alumina without oxides of zirconium, titanium, rare-earth (RE) elements or combinations thereof.
Regarding a silica content of 0.2 to 5wt% as a coating, Koranne discloses the catalyst comprising alumina with a silica cladding thereon where the content of silica is 1-40 wt% (see [0064]).  Koranne discloses that the silica clad alumina catalyst support exhibits enhanced tolerance to sulfur and sulfurous products when used in catalysts for diesel engines (see [0001]).  It would have been obvious to one of ordinary skill in the art at the time of filing of the invention to prepare the refractory metal oxide support containing manganese oxide as disclosed in Sung where the support further comprises silica cladding as disclosed by Koranne in order to improve the sulfur resistance.  
It also would have been obvious to one of ordinary skill in the art at the time of filing of the invention to prepare the refractory metal oxide support as disclosed by Sung and Koranne where the concentration of silica is in any workable or optimum range overlapping with Koranne including the claimed range and expect to produce the catalyst with improved thermal stability and sulfur resistance.
Regarding (a) greater than 5 wt% incorporated without oxides of Zr, Ti, and RE, Kato discloses a carrier for exhaust gas purification catalyst that contains an oxide mixture of alumina and one or more metal oxides selected from the group consisting of zirconium oxide, cerium oxide, yttrium oxide, neodymium oxide, silicon oxide, and titanium oxide (see [0020]).  Kato further discloses the catalyst where the mass ratio of Al2O3 and the metal oxide is preferably 99.5:0.5 to 60:40 (see [0024]).  Kato further discloses that the acidity of a carrier increases by adding silica and the affinity of the carrier to SOx is reduced by using a carrier with high acidity (see [0035]).  It would have been obvious to one of ordinary skill in the art at the time of filing of the invention to prepare the catalyst support as disclosed by Sung and add silica in any amount overlapping with 0.01 to 10 wt% including in an amount greater than 5% as disclosed by Kato in order to provide a sufficient effect of protecting the catalyst from sulfur component.
Regarding Claim 3, Sung discloses the refractory metal oxide support containing zirconia (see [0020 and 0062]).  Koranne further discloses the alumina doped with conventional dopants such as metal oxides (see [0045]).
Regarding Claim 4, Sung discloses the manganese oxide content of 3 to 10% by weight (see [0058]).
Regarding Claim 7, Kato discloses a refractory metal oxide comprising zirconium oxide in an amount of 0.5 to 20 wt % and silica in an amount of 0.01 to 10 wt%.  It would have been obvious to one of ordinary skill in the art at the time of filing of the invention to prepare the catalyst support comprising silica-alumina as disclosed by Sung further comprising zirconium oxide and silica in any workable or optimum range overlapping with 0.5 to 20 wt% and 0.1 to 10 wt% respectively, as disclosed by Kato including the claimed ranges and expect to produce the carrier having thermal stability and sulfur resistance as suggested by Kato.
Regarding Claim 8, Sung discloses a method for preparing a composition comprising:
	(1) providing an alumina-based support material;
(2) impregnating the alumina-based support material with a manganese oxide salt solution to form a manganese oxide impregnated support material (See [0060] and [0109]). 
Sung further discloses example supports comprising 5% silica-alumina containing 1-20 wt% Mn (see Examples and [0111], Table 1).  Sung further discloses refractory metal oxides comprising alumina or silica alumina (see [0020]).
Sung does not explicitly disclose the coating the composition further with 0.2 to 5 wt% SiO2 and where the silica content incorporated into the support is (a) greater than 5 wt% if incorporated into the alumina without oxides of zirconium, titanium, rare-earth (RE) elements or combinations thereof.
Regarding coating the support, Koranne discloses a method for making a catalyst support comprising coating an alumina with a sodium silicate solution to form a silica cladding thereon where the content of silica is 1 to 40 wt% (see [0053-0064]).  Koranne discloses that the silica clad alumina catalyst support exhibits low uptake of sulfur compounds and enhanced tolerance to sulfur and sulfurous products when used in catalysts for diesel engines (see [0001 and [0064]).  It would have been obvious to one of ordinary skill in the art at the time of filing of the invention to prepare the refractory metal oxide support containing manganese oxide as disclosed in Sung where the support further comprises silica cladding as disclosed by Koranne to improve the sulfur resistance.  
Regarding (a) greater than 5 wt% incorporated without oxides of Zr, Ti, and RE, Kato discloses a carrier for exhaust gas purification catalyst that contains an oxide mixture of alumina and one or more metal oxides selected from the group consisting of zirconium oxide, cerium oxide, yttrium oxide, neodymium oxide, silicon oxide, and titanium oxide (see [0020]).  Kato further discloses the catalyst where the mass ratio of Al2O3 and the metal oxide is preferably 99.5:0.5 to 60:40 (see [0024]).  Kato further discloses that the acidity of a carrier increases by adding silica and the affinity of the carrier to SOx is reduced by using a carrier with high acidity (see [0035]).  It would have been obvious to one of ordinary skill in the art at the time of filing of the invention to prepare the catalyst support as disclosed by Sung and add silica in any amount overlapping with 0.01 to 10 wt% including in an amount greater than 5% as disclosed by Kato in order to provide a sufficient effect of protecting the catalyst from sulfur component.
Regarding Claim 10, Sung discloses the refractory metal oxide support containing zirconia (see [0020 and 0062]).  Kato also discloses the refractory metal oxide comprising zirconia to improve the thermal stability (see [0004-0008] and [0020]).  Koranne further discloses the alumina doped with conventional dopants such as metal oxides (see [0045]).
Regarding Claim 14, Kato discloses a refractory metal oxide comprising zirconium oxide in an amount of 0.5 to 20 wt % and silica in an amount of 0.01 to 10 wt%.  It would have been obvious to one of ordinary skill in the art at the time of filing of the invention to prepare the catalyst support comprising silica-alumina as disclosed by Sung further comprising zirconium oxide and silica in any workable or optimum range overlapping with 0.5 to 20 wt% and 0.1 to 10 wt% respectively, as disclosed by Kato including the claimed ranges and expect to produce the carrier having thermal stability and sulfur resistance as suggested by Kato.
Regarding Claims 16-17, Koranne discloses the method where the silica clad high surface area alumina has from 1-40 wt% silica based on the total weight of the resultant product (see [0022 and 0064]).  It would have been obvious to one of ordinary skill in the art at the time of filing of the invention to prepare a catalyst according to Sung and Koranne where the coating is in any close or abutting range to 1 to 40 wt% as disclosed by Koranne including 1 wt% and expect the silica coating to exhibit sulfur resistance.
Regarding Claim 18, Sung disclose manganese oxide derived from soluble Mn salts (i.e. Mn acetate, Mn nitrate, Mn sulfate) (see [0059]).

Claim 12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Sung, Kato and Koranne, as applied to Claim 8, and in further view of Polli et al (US US-20120122670).
As applied to Claim 8, Sung, Kato and Koranne disclose a method for making a support comprising:  providing an alumina-based support material; impregnating the alumina-based support material with a manganese oxide salt solution to form a manganese oxide impregnated support material; and coating the manganese oxide impregnated support material with a SiO2 solution to form a SiO2 coating around the manganese oxide impregnated support material in a concentration of 1-40%.
Koranne further discloses a method where the silica precursor is a water-soluble silica precursor preferably alkali metal silicate (see [0056]).  Koranne does not specifically disclose the method where the manganese oxide impregnated support is coated with silicic acid.  
Polli like Koranne discloses a method for making a catalyst support comprising coating an alumina with a silica cladding thereon where the content of silica is 1 to 40 wt% (see [0031] and [0051])).  Polli like Koranne discloses that the silica clad alumina catalyst support exhibits low uptake of sulfur compounds and enhanced tolerance to sulfur and sulfurous products when used in catalysts for diesel engines (see [0030]).  Polli discloses a method comprising an aqueous silica precursor such as alkali metal silicates or silicic acids (see [0046]).  It would have been obvious to one of ordinary skill in the art at the time of filing of the invention to prepare the silica clad alumina based refractory metal oxide containing manganese as disclosed by Sung, Kato and Koranne where cladding is with silicic acid as disclosed by Polli as a known alternative for forming silica cladding on alumina.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL FORREST whose telephone number is (571)270-5833. The examiner can normally be reached Monday-Friday (10AM-6PM).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sally A Merkling can be reached on (571)272-6297. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MICHAEL FORREST/Examiner, Art Unit 1738                                                                                                                                                                                                        5/16/2022

/SALLY A MERKLING/SPE, Art Unit 1738                                                                                                                                                                                                        5/19/2022